 



EXHIBIT 10.2
RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE SECURITIES ACT OF 1933.
THIS RESTRICTED STOCK AWARD AGREEMENT (hereafter, the “Agreement”) made as of
the ___ day of ____________, ______ between Goodrich Corporation, a New York
corporation (the “Company”), and ____________ (the “Employee”). For purposes of
this Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiaries; and
WHEREAS, the Company wishes to grant an award of ____________ shares of the
Company’s common stock, par value $5.00 per share (“Common Stock”), under the
terms of the Plan, subject to the condition that the Employee stay in the employ
of the Company or its subsidiaries for a period of time.
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1.   Grant of Restricted Stock. The Company will cause its stock transfer agent
to issue in book entry form an aggregate of ____________ shares (the “Shares”)
of the Company’s Common Stock in the name of the Employee. No stock certificates
will be issued at this time and the Shares shall be subject to forfeiture and
other restrictions to the extent hereinafter provided. The Employee shall have
the right to receive dividends and to vote and exercise proxies with respect to
the Shares unless all or a portion of the Shares are forfeited as hereinafter
provided.   2.   Vesting. Upon the Employee’s continued employment with the
Company or one of the Company’s subsidiaries on the date that is three years
from the date of this Agreement (the “vest date”), all forfeiture and other
restrictions will be removed and the Company will transfer physical possession
of a stock certificate or certificates for the Shares to the Employee, subject
to the tax withholding provisions below. The number of Shares to be transferred
will be adjusted appropriately in the event of any stock split, stock dividend,
combination of shares, merger, consolidation, reorganization or other change in
the nature of the shares of the Company in the same manner in which other
outstanding shares of common stock of the Company are affected.   3.  
Assignability. The rights of the Employee, contingent or otherwise, in the
Shares, the dividends, voting or proxy rights cannot and shall not be sold,
assigned, pledged or otherwise

 



--------------------------------------------------------------------------------



 



    transferred or encumbered until the forfeiture and other restrictions
imposed by this Agreement have been removed.   4.   Termination of Employment.
Except as specifically provided below, if the Employee’s employment is
terminated, for any reason other than death, retirement or permanent and total
disability prior to the vest date, all of the Shares will be forfeited. In the
event of such forfeiture, the Shares forfeited shall revert to the treasury of
the Company and all rights to receive dividends, rights to vote and exercise
proxies or any other ancillary rights shall cease and terminate immediately upon
such event.   5.   Retirement, Death or Disability. In the event of the
Employee’s (a) death or permanent and total disability, or (b) termination of
employment with the Company or a subsidiary of the Company at a time when the
Employee is eligible for Early Retirement or Normal Retirement, as defined in
the Goodrich Corporation Employees’ Pension Plan (or as defined in a subsidiary
company’s salaried pension plan in the event the Employee’s pension benefits are
received solely from the subsidiary’s plan) in effect at the time of the
Employee’s termination of employment, all forfeiture and other restrictions will
be removed and the Company will transfer physical possession of a stock
certificate or certificates for the Shares to the Employee or his/her estate,
subject to the tax withholding provisions below. Notwithstanding any provisions
of this Agreement to the contrary, if the Employee’s employment with the Company
or any of its subsidiary corporations is terminated for Cause, as defined
herein, prior to the vest date, the Committee may, in its sole discretion,
direct that the Shares granted under this Agreement be immediately forfeited by
the Employee. In the event of such forfeiture, the Shares forfeited shall revert
to the treasury of the Company and all rights to receive dividends, rights to
vote and exercise proxies or any other ancillary rights shall cease and
terminate immediately upon such event. For the purpose of this Agreement,
“Cause” shall mean a termination of employment by the Company due to (i) the
commission by the Employee of an act of fraud or embezzlement against the
Company or any of its subsidiary corporations, (ii) a conviction of the Employee
(or a plea of nolo contendere in lieu thereof) for any crime involving fraud,
dishonesty or moral turpitude; or (iii) intentional violation by the Employee of
written policies of the Company or specific directions of the Board, which
misconduct or violation results in material damage to the Company and continues
after written notice thereof and a reasonable opportunity to cure.   6.   Change
in Control. Anything to the contrary notwithstanding, in the event of a Change
in Control of the Company, as that term is defined in the Plan, subsequent to
the date of this Agreement, all forfeiture and other restrictions on the Shares
shall be immediately removed, and a certificate for the Shares shall be
delivered to the Employee, subject to the tax withholding provisions below.   7.
  Tax Withholding. At the time the Shares are transferred to the Employee, the
number of shares delivered will be net of the amount of shares sufficient to
satisfy any federal, state and local tax withholding requirements with which the
Company must comply.

2



--------------------------------------------------------------------------------



 



8.   Continued Employment. Nothing contained herein shall be construed as
conferring upon the Employee the right to continue in the employ of the Company
or any of its subsidiaries as an executive or in any other capacity.   9.  
Parties to Agreement. This Agreement and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
are controlling. All decisions or interpretations of the Board and of the
Committee shall be binding and conclusive upon Employee or upon Employee’s
executors or administrators upon any question arising hereunder or under the
Plan. This Agreement will constitute an agreement between the Company and the
Employee as of the date first above written, which shall bind and inure to the
benefit of their respective executors, administrators, successors and assigns.  
10.   Modification. No change, termination, waiver or modification of this
Agreement will be valid unless in writing and signed by all of the parties to
this Agreement.   11.   Consent to Jurisdiction. The Employee hereby consents to
the jurisdiction of any state or federal court located in the county in which
the principal executive office of the Company is then located for purposes of
the enforcement of this Agreement and waives personal service of any and all
process upon him. The Employee waives any objection to venue of any action
instituted under this Agreement.   12.   Notices. All notices, designations,
consents, offers or any other communications provided for in this Agreement must
be given in writing, personally delivered, or by facsimile transmission with an
appropriate written confirmation of receipt, by nationally recognized overnight
courier or by U.S. mail. Notice to the Company is to be addressed to its then
principal office. Notice to the Employee or any transferee is to be addressed to
his/her/its respective address as it appears in the records of the Company, or
to such other address as may be designated by the receiving party by notice in
writing to the Secretary of the Company.   13.   Further Assurances. At any
time, and from time to time after executing this Agreement, the Employee will
execute such additional instruments and take such actions as may be reasonably
requested by the Company to confirm or perfect or otherwise to carry out the
intent and purpose of this Agreement.   14.   Provisions Severable. If any
provision of this Agreement is invalid or unenforceable, it shall not affect the
other provisions, and this Agreement shall remain in effect as though the
invalid or unenforceable provisions were omitted. Upon a determination that any
term or other provision is invalid or unenforceable, the Company shall in good
faith modify this Agreement so as to effect the original intent of the parties
as closely as possible.   15.   Entire Agreement. This Agreement represents the
parties’ entire understanding and agreement with respect to the issuance of the
option, and each of the parties acknowledges

3



--------------------------------------------------------------------------------



 



    that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.   16.
  Governing Law. This Agreement is subject to the condition that this award will
conform with any applicable provisions of any state or federal law or regulation
in force either at the time of grant. The Committee and the Board, as these
terms are defined in the Plan, reserve the right pursuant to the condition
mentioned in this paragraph to terminate all or a portion of this Agreement if,
in the opinion of the Committee and Board, this Agreement does not conform with
any such applicable state or federal law or regulation and such nonconformance
shall cause material harm to the Company.       This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.

     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

            GOODRICH CORPORATION
      By:   /s/         Vice President             

Accepted by:
 
(Employee’s name)

4